      Case 4:20-cv-00209-ALM Document 1 Filed 03/13/20 Page 1 of 5 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


NAU COUNTRY INSURANCE COMPANY

               Plaintiff,

vs.                                                   Civil Action No.: _________________

ISOTEX HEALTH, LLC,

               Defendant.


                                        COMPLAINT

         Plaintiff NAU Country Insurance Company (“NAU” or “Plaintiff”) files this Complaint

against Isotex Health, LLC (“ISOTEX” or “Defendant”), and would show as follows:

                                  I.         INTRODUCTION

         1.    NAU brings this case against Defendant to recover premiums due and owing on a

Crop-Hail, Grain Fire and Named Peril insurance policy issued to Defendant.

         2.    Defendant applied for and NAU issued a Crop-Hail, Grain Fire and Named Peril

policy coverage of insurance, Policy Number MT-389-4205122-19 (the “Crop-Hail Policy”).

         3.    Pursuant to the terms of the Policy and Application (defined below), Defendant

agreed and promised to pay premiums in the sum of $1,870,181.00 on or before October 1, 2019.

         4.    Defendant has failed to timely pay the premium owed for the Crop-Hail Policy.

                                       II.     PARTIES

         5.    NAU is a corporation organized under the laws of Minnesota with its principal

place of business in Ramsey, Minnesota. The owner and shareholder of NAU is QBE Holdings,

Inc., (“Holdings”) a Delaware corporation with its principal place of business in New York, New




Complaint                                                                         Page 1 of 5
   Case 4:20-cv-00209-ALM Document 1 Filed 03/13/20 Page 2 of 5 PageID #: 2



York. QBE Holdings, Inc. shareholder and owner is QBE Investments (North America, Inc.)

(“Investments”), which is a Delaware corporation with its principal place of business in New

York, New York. Investments shareholder and owner is QBE Insurance Holdings Pty, Ltd.,

(“Pty Ltd.”) an Australian company with its principal offices in Sydney, Australia. Pty Ltd.’s

sole shareholder and owner is QBE Insurance Group, Ltd., an Australian company with its

principal place of business in Sydney, Australia.

        6.     Defendant ISOTEX is a limited liability company organized under the laws of

Texas and with its principal place of business in McKinney, Texas. Defendant may be served by

delivery of process to its registered agent for service of process, Jason Bradley Cross, 3505

Quartz Dr., McKinney, Texas 75070.

                             III.    JURISDICTION AND VENUE

        7.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 because NAU is not a citizen of the same state as ISOTEX and the amount in controversy

exceeds $75,000.00, exclusive of costs and interest.

        8.     This court has personal jurisdiction over Defendant because Defendant has its

registered office and principal place of business in the State of Texas.

        9.     Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. § 1339

because Defendant has its registered office and principal place of business in the State of Texas

in McKinney, Texas, which lies within the Eastern District of Texas, Sherman Division.

                              IV.     FACTUAL BACKGROUND

        10.    On July 2, 2019, ISOTEX applied for a Crop-Hail, Grain Fire and Named Peril

coverage of insurance policy, a true and correct copy of which is attached hereto as Exhibit A,

and incorporated herein. (“Application”)



Complaint                                                                           Page 2 of 5
   Case 4:20-cv-00209-ALM Document 1 Filed 03/13/20 Page 3 of 5 PageID #: 3



        11.    The Application was accepted by NAU on July 2, 2019, thereby binding coverage

on July 3, 2019.

        12.    The Application signed by ISOTEX and accepted by NAU, contains the following

contractual provisions:

               a.     “When this Application is accepted by NAU Country Insurance Company,
                      the premium for each growing season will be calculated on the basis of the
                      rates in effect for such season for the limit of insurance in effect.”

               b.     “Binder – Policy Provisions shall take effect 12:01 AM of the day
                      following the date you and the agent signed the application.” (i.e., July 3,
                      2019).

               c.     “PROMISSORY NOTE – For value received, the undersigned promises to
                      pay NAU Country Insurance Co., or its agents, the total premium due on
                      or before October 1. If not paid within thirty days of the due date, an
                      interest charge of 1.25% per month will be imposed on all overdue
                      amounts, plus reasonable attorney fees, legal expenses, and collector costs.
                      The Undersigned agrees and acknowledges that the Company may deduct
                      any and all amounts owed under this policy or any other policy, whether
                      or not due, from any loss payable to you under this policy. Failure to pay
                      any fees or premiums due on this policy by March 15 of the year
                      following the inception of the policy will be considered a delinquent debt.
                      A delinquent debt on this policy will make you ineligible for coverage
                      until such debt is paid in full.”

        13.    Based on the express unambiguous term of the Application, including the

Promissory Note, the premium was due on or before October 1, 2019. If not paid within thirty

days of the due date, i.e., November 1, 2019, interest at the rate of 1.25% per month is imposed,

along with reasonable attorney’s fees, legal expenses and collection costs.

        14.    The principal amount of premium due is $1,870,181.00. Interest is accruing at the

rate of 1.25% per month, as set forth in the Promissory Note.

        15.    Demand was made on Defendant by sending premium statements dated August 9,

2019, October 1, 2019, November 1, 2019, December 1, 2019 and January 1, 2020, February 1,




Complaint                                                                           Page 3 of 5
   Case 4:20-cv-00209-ALM Document 1 Filed 03/13/20 Page 4 of 5 PageID #: 4



2020 and March 1, 2020.

        16.   Despite the clear obligation for payment of the premium, and demands by NAU,

Defendant has wholly failed to pay the agreed upon premium pursuant to the terms of the

Application and Promissory Note.

                                V.      CAUSES OF ACTION

                          Breach of Contract and Promissory Note

        17.   Plaintiff realleges and incorporates by reference the allegations made in

paragraphs 1 through 16 of this Complaint.

        18.   As stated above, ISOTEX applied for and NAU issued the above described Policy

on July 2, 2019.

        19.   Pursuant to the express terms of the Application and Promissory Note, Defendant

is indebted to Plaintiff in the sum of $1,870,181.00 as premium due and owing on the Policy.

        20.   Despite written demands, Defendant has wholly failed to perform its contractual

obligations by refusing to pay the premiums due and owing pursuant to the terms of the

Application and Promissory Note, all to Plaintiff’s damages.

        21.   NAU has retained the undersigned attorneys to prosecute this breach of contract

and promissory note claim against Defendant for failing to pay the premiums due and owing

pursuant to the terms of the Application and Policy. NAU has agreed to pay the undersigned

attorneys reasonable fees for their services rendered in connection with the prosecution of this

action. NAU is entitled to recover its reasonable attorneys’ fees and expenses from Defendants

in accordance with Chapter 38 of the Texas Civil Practice and Remedies Code and the express

terms of the Application and Promissory Note.




Complaint                                                                          Page 4 of 5
   Case 4:20-cv-00209-ALM Document 1 Filed 03/13/20 Page 5 of 5 PageID #: 5



                               VI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for relief as follows:

               a.     A judgment in favor of NAU and against Defendant in the full amount of
                      $1,870,181.00, pursuant to the terms of the Application and Promissory
                      Note;

               b.     A judgment in favor of Plaintiff and against Defendant for pre-judgment
                      and post-judgment interest, pursuant to the terms of the Application and
                      Promissory Note;

               c.     A judgment in favor of Plaintiff and against Defendant for costs,
                      reasonable attorneys’ fees and other expenses incurred in preparing and
                      prosecuting this cause of action; and

               d.     A judgment in favor of Plaintiff and against Defendant for any further
                      relief as this Court deems just and proper.


Dated: March 13, 2020                      Respectfully submitted,

                                           MULLIN HOARD & BROWN, LLP

                                            /s/ Elizabeth A. Chermel
                                           Elizabeth A. Chermel
                                           Texas Bar No. 24074026
                                           Mitch D. Carthel
                                           Texas Bar No. 03940550
                                           500 South Taylor, Suite 800
                                           Amarillo, Texas 79101
                                           (806) 372-5050 Telephone
                                           (806) 372-5086 Facsimile
                                           bbones@mhba.com
                                           mcarthel@mhba.com

                                           Attorneys for Plaintiff
                                           Admission to Practice Pending for Mitch D.
                                           Carthel




Complaint                                                                        Page 5 of 5
